internal_revenue_service number release date index number --------------------- --------------------------- -------------------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-118171-15 date june parent subsidiary cfc a cfc b cfc c holdco country a country b insurance law act authority annual return date date date month month year year year year w x y dear ---------------- --------------------------------------------- -------------------------------------------- ------------------------- --------------------------------------- ------------------------------------ --------------------------------------- ---------------------- -------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- - ------------------- -------------------- -------------------------- --------------- ------ ------- ------- ------- ------- ---- ---- ---- in a letter dated date you requested rulings allowing cfc a and cfc b to use certain foreign statement insurance reserves in computing their foreign_personal_holding_company_income under sec_954 you requested these rulings on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 and accordingly such reserves may be used in determining foreign_personal_holding_company_income under sec_954 the rulings given in this letter are based on facts and representations submitted by parent and accompanied by a statement executed under penalty of perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged in investment banking securities investment management insurance and other financial services through its various subsidiaries parent is the common parent of an affiliated_group of companies in year subsidiary an indirect wholly-owned subsidiary of parent established a wholly-owned insurance_company cfc a under the laws of country a cfc a is engaged in the insurance_business in country a in month year subsidiary transferred all of the stock of cfc a to a wholly-owned holding_company holdco and sold w percent of the stock of holdco to various unrelated parties parent retains an x percent ownership_interest in holdco in month year cfc a acquired cfc c a company organized in year under the laws of country a on date cfc c changed its name to cfc b cfc b was engaged in the insurance_business in country a on date after the submission of the date ruling_request cfc b merged all its assets and liabilities into cfc a pursuant to a regulatory reorganization procedure applicable to country a insurance_companies this ruling will therefore refer to cfc a but will include cfc b for the period from date through date cfc a’s operations involve the issuance of payout annuity_contracts designed for the country a defined benefit pension_plan market prior to the merger cfc b issued single premium payout annuity_contracts for which it held reserves the contracts issued by cfc a are designed to provide a stream of guaranteed annuity payments to cover an employer’s existing pension obligations for its country a and country b resident employees the contracts cover obligations to current retirees and active employees the source of consideration for the annuities will be a combination of employer and employee contributions there are no future premiums required by or allowed under the payout annuity_contracts some contracts have surrender rights on a bulk basis whereby the pension_plan trustee of a contract may surrender the contract in exchange for a cash_surrender_value and individual deferred annuitants may also be entitled to individual surrender values in lieu of future annuity payments typically a pension_plan will terminate shortly after the annuity_contract is purchased at which time the employee becomes the policyholder benefits are payable to employees only upon retirement or upon the employee’s death before retirement as a spousal benefit the employee can elect to have benefits commence earlier or later than the date of normal retirement within a restricted range as provided by the contract should the employee make such an election the amount of future benefit payments will be actuarially adjusted using actuarial assumptions guaranteed at issue so that the present_value of the adjusted benefit starting on the adjusted retirement date will be equivalent to the present_value of the original benefit starting on the normal_retirement_date cfc a issues premium payout annuity_contracts cfc a also issues non-single premium payout annuity_contracts to country a pension plans and enters into reinsurance agreements covering a portion of its risks under such contracts cfc a also reinsures annuity_contracts written by unrelated country a insurers cfc a derives more than percent of its aggregate net written premiums from the issuance or reissuance of annuities covering risks in connection with the lives of or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 cfc a issues and reinsures annuity_contracts in connection with the lives and health of residents of country a and derives more than percent of its net written premium from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 parent has represented that cfc a would be subject_to tax under subchapter_l if it were a domestic_corporation in country a financial services firms including insurance_companies are regulated by the authority the authority is an independent non-governmental body given statutory powers under the act the authority requires that each insurance_company authorized by the authority to conduct insurance_business in country a file an annual insurance return the annual return consists of audited financial information and reports of auditors that the authority uses for supervision annual return requirements include preparation of a revenue account a balance_sheet and profit and loss account for the year an actuarial investigation every twelve months an audit of accounts and the depositing of specific reports with the authority the deposited documents are open to public inspection cfc a is licensed by the authority as an insurance_company and is authorized to sell annuities to residents of country a and to reinsure similar contracts licensing by the authority is required in order to conduct insurance_business in country a cfc a is subject_to regulation by the authority as an insurance_company the annuity_contracts issued by cfc a are regulated as such by the authority under authority rules cfc a is required to maintain financial resources adequate as to amount and quality to ensure that there is no significant risk that its liabilities to policyholders cannot be met as they fall due applicable rules specify the methods and assumptions to be used by an insurance firm in calculating its required reserves in general the authority requires a firm to establish reserves using a prospective actuarial valuation on prudent assumptions of all future cash flows expected to arise under or in respect of each of its long-term insurance contracts a prospective valuation sets reserves at present_value of the future net cash flows the actuarial valuation of reserves must be based on methods and assumptions that are appropriate to the business of the firm consistent year-to-year without arbitrary changes consistent with the method for valuing assets and include appropriate margins for adverse deviation of relevant factors relevant factors include future investment returns expenses mortality morbidity policyholder options persistency and reinsurance under authority rules insurance_company investments generally must be marked to market meaning valued at readily available close-out prices from independent sources where marking to market is not possible assets must be marked to market using a model based on market input and the modeled prices must be checked regularly against market or other relevant sources country a rules also require that reserve methods and assumptions must be consistent with the method of valuing assets or must be consistent with marking the assets to market the authority has established special reserve requirements for index-linked liabilities which include cfc a’s inflation-adjusted benefit described above index- linked liabilities are those in respect of index-linked benefits index-linked benefits are those provided under a long-term_contract of insurance determined by reference to an index of the value of property of any description in addition to computing reserves as described for country a regulatory purposes an insurer will use the same reserve amount in calculating country a income_tax in connection with its pension_plan business parent represents that the reserves cfc a is required to establish under country a rules are not catastrophe deficiency equalization or similar reserves parent has also represented that for purposes of determining foreign_personal_holding_company_income cfc a would follow the country a mark-to-market method applicable to assets under country a financial statement rules and would base reserves only on amounts attributable to policyholder benefits if a favorable ruling is granted allowing cfc a to use foreign statement reserves under sec_954 pursuant to sec_954 and sec_1_964-1 parent has requested a ruling on behalf of cfc a that the reserves as required to be set forth by cfc a for its annuity_contracts on its country a annual return provide an appropriate means of measuring income and accordingly the amount of these reserves may be used in determining foreign_personal_holding_company_income under sec_954 provided that assets are marked to market consistent with country a rules and the reserve is based only on amounts attributable to policyholder benefits law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_952 and sec_953 defines the term_insurance income to include any income which is attributable to issuing or reinsuring an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable plr-118171-15 home_country risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories the first category is income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 the second category is income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently plr-118171-15 extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc a is subject_to regulation as an insurance_company by country a cfc a is licensed authorized and regulated by the authority which is the insurance regulatory body for country a to sell annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country a parent has represented that cfc a derives more than percent of its aggregate net written premiums from its issuance of annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally parent has represented that cfc a is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation accordingly cfc a is a qic cfc a issues annuity_contracts in connection with the lives and health of residents of country a a country other than the u s cfc a derives more than of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 cfc a must establish maintain and calculate the reserves in accordance with rules prescribed by the authority cfc a must set forth the reserves on the country a annual return which must be filed annually with the authority as such the reserves are the measure of the legal obligations to policyholders on the financial statement used plr-118171-15 for regulatory purposes by life_insurance_companies doing business in country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries the authority requires that cfc a hold reserves for the fulfillment of claims of policyholders and their beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves under the rules prescribed by the authority for determining reserves set forth on the country a annual return the method the interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income for federal_income_tax purposes rulings based on the information submitted and the representations made we rule as follows under the facts set forth above the foreign statement reserves maintained by cfc a and cfc b for years prior to the merger into cfc a with respect to its exempt annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc a’s and cfc b’s for years prior to the merger into cfc a foreign_personal_holding_company_income under sec_954 provided that assets are marked to market consistent with country a rules and the reserves include only amounts attributable to policyholder benefits caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc a which would impact its reserving method or a change in the applicable law or foreign rules relating to cfc a’s current reserving method procedural statements this ruling is directed only to cfc a and cfc b for the period from date through date sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives plr-118171-15 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely steven d jensen senior counsel branch office of associate chief_counsel international
